Citation Nr: 1632014	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-02 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis (right knee disorder).

4.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis (right knee disorder).

5.  Whether the reduction of a 40 percent rating for a low back disability to a 20 percent rating effective March 18, 2015, was proper.

6.  Entitlement to an increased rating for a low back disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 1981 to June 1995 which service included service in the Persian Gulf from August 1990 to March 1991 and the award of the Combat Action Ribbon (CAR).

This matter comes to the Board of Veterans' Appeal (Board) from March 2009, August 2015, and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2014 the Board, among other things, remanded the Veteran's claim of service connection for a psychiatric disorder to include anxiety and PTSD and his claims for higher evaluation for his bilateral knee disabilities for additional development.  In a subsequent February 2015 rating decision, the RO granted the Veteran service connection for psychiatric disorders other than PTSD (i.e., major depressive with anxious distress).  Therefore, the Board finds that it retains jurisdiction over the Veteran's claim of service connection for PTSD. 

The Board also finds that the record raises a claim for a TDIU because the Veteran claims that his service connected disabilities have prevented him from working since February 2014.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claims for service connection for PTSD, higher evaluations for bilateral knee disabilities, whether VA should have reduced the rating for the Veteran's low back disability, and for an increased rating for the low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  Effective February 14, 2014, the Veteran's service-connected disabilities preclude substantially gainful employment.  


CONCLUSION OF LAW

Effective February 14, 2014, the criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  In calculating if the Veteran met the above schedular criteria VA combines the Veteran's service connected orthopedic disorders.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

Since January26, 2012, the Veteran's service-connected disabilities result in a combined 90 percent evaluation and he meets the schedular criteria set forth in 38 C.F.R. § 4.16(a).  Accordingly, the final question for the Board to consider is when, if ever, his service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a). 

The claimant notified VA in his June 2014 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that he last worked on February 13, 2014, his total income in the prior 12 months was $35,000, and in the prior year his income was $62,000.  Thus, the Board finds that the Veteran's service-connected disabilities did not render him incapable of substantial gainful employment before February 13, 2014.  Faust. 

As to the post-February 13, 2014, time period, the Veteran also notified VA in his June 2014 TDIU claim that he had worked as installation technician in 2013, he left his last job because of his disabilities, he has not worked since February 13, 2014, and his only education and training was two years of college.  As to his military service and his training, the Veteran's DD 214s lists his occupational specialty as tracked vehicle repairer and assault amphibious vehicle repairer.  Moreover, at the November 2014 VA psychiatric examination the Veteran a notified the examiner that before service he worked in construction and since service all of his employment had been related to home building and remodeling.  The Veteran also told that examiner that he was completing an on-line gun smithing class. 

In this regard, as early as September 2009 the Veteran competently and credibly notified his VA joints examiner that his service-connected musculoskeletal disabilities (i.e., cervical spine, low back, knees, and left ankle) as well as his associated neurological impairments (i.e., sciatic nerve and long thoracic nerve disorders) caused weakness, stiffness, swelling, giving way, tenderness and pain as well as caused a problem with falls; he had flare-ups precipitated by physical activity two to six times a week; his adverse symptomatology was not complexly relieved by rest or medication; and they caused difficulty with standing, walking, bending, and/or lifting.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Likewise, at the August 2013 VA back examination the Veteran competently and credibly notified the examiner that his low back flare-ups are so bad that they cause him to fall to his knees and cervical spine flare-ups cause him to have trouble lifting arms.  Id.  Both the September 2009 and August 2013 VA examiner opined that his adverse symptomatology had a moderate to severe effect on the claimant's usual occupation (ability to work) and the September 2009 VA examiner also opined that they had a moderate to severe effect on the claimant's daily activity.  

Likewise, the November 2014 knee examiner opined that the Veteran's adverse symptoms negatively impacted his ability to perform occupational tasks (such as standing, walking, lifting, sitting, etc.) because he would not be able to repeatedly ascend and descend stairs, lift, or carry weight over 30 pounds repeatedly, squat more than once or twice in a day, kneel, or run.  However, the Veteran would be able to perform sedentary work.  Similarly, the March 2015 VA back examiner opined that the Veteran's adverse symptomatology negatively impacted his ability to work because there is a decrease in the ability to do jobs that require prolonged periods of lifting of heavy objects.  It was also opined that the Veteran had a decrease in the ability to sit for prolonged periods of time, without back pain and this decreases the ability to do jobs that require prolonged periods of sitting.

Similarly, as early as September 2009 the VA psychiatric examiner reported that the adverse symptomatology caused by the Veteran's service-connected would interfere with substantial gainful employment.  Specifically, that examiner noted that the Veteran had problems with a depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment and mild memory loss such as forgetting names, and directions or recent events.  The examiner thereafter opined that the Veteran psychiatric disorder caused difficulty performing activities of daily living.  The examiner also opined that the Veteran had difficulty understanding commands and required support and medication. 

Given the restrictions placed on the Veteran's ability ascend and descend stairs, lift, carry weight over 30 pounds, squat, kneel, and run due to his service-connected knee and low back disabilities as well as difficulty understanding commands due to his service-connected psychiatric disorder, the Board finds that the most probative evidence of record shows that his service-connected disabilities, when taken together, render him incapable of substantial gainful non-sedentary employment since February 14, 2014.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

As to sedentary employment, the Veteran reported in his June 2014 claim for a TDIU that he had two years of college education and notified one examiner that he was taking an on-line gun smithing course.  However, the in-service and post-service record is negative for the Veteran ever having worked in a sedentary employment.  In this regard, the Veteran's occupational specialty was vehicle repairer and assault amphibious vehicle repairer, he told the 2014 VA psychiatric examiner that he had worked in construction before and since service, and he reported in his June 2014 claim for a TDIU that he last worked as an installation technician from 2009 to 2014, before, in substance, the physical limitations placed on him by his disabilities caused him to stop working.  Furthermore, the March 2015 VA back examiner opined that the Veteran had a decrease in the ability to sit for prolonged periods of time without back pain and this decreases his ability to do jobs that require prolonged periods of sitting even though the November 2014 VA knee examiner opined that his knees would not prevent sedentary employment.  

Given the above, the Board finds that while the Veteran could probably obtain some type of sedentary employment, that the most probative evidence of record shows that his service-connected disabilities would also prevent him from securing or following a "substantially gainful" sedentary occupation since February 14, 2014, given his work history and physical restrictions which exclude prolonged sitting.  See Owens.  In this regard, while not binding, the Board nonetheless notes that the Social Security Administration (SSA) also found the Veteran disabled in February 2014 because of, among other things, his service-connected psychiatric disorder.

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's service-connected disabilities render him incapable of substantial gainful employment since February 14, 2014.  The Board therefore finds that the criteria for a TDIU have been met and a TDIU is warranted since February 14, 2014.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.16(a).  


ORDER

Subject to the law and regulations governing the payment of monetary benefits, TDIU benefits are granted effective from February 14, 2014.



REMAND

As to the claim of service connection for PTSD, VA examiners in September 2009 and November 2014 both opined that the Veteran's current adverse psychiatric symptomatology did not meet the criteria for a diagnosis of PTSD.  However, and as noted by the November 2014 VA examiner, VA treatment records generated during the pendency of the appeal show the Veteran being diagnosed with PTSD.  See, e.g., VA treatment records dated in, March 2014, April 2014, August 2014, September 2014, October 2014, November 2014, and December 2014.  In this regard, the United States Court of Appeals for Veterans Claims (Court) in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  Therefore, since the criteria for a current disability is its diagnosis during the pendency of the appeal unless the diagnosis was in error (see 38 C.F.R. § 4.125(b) (2015)) and since neither VA examiner provided an opinion as to whether the diagnoses of PTSD found in the Veteran's treatment records were in error, the Board finds that a remand to obtain a clarifying opinion as to this question is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As to the claim for higher evaluations for bilateral knee disabilities, the Court in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) found that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Therefore, because this information was not specifically provided by the examiners at either the Veteran's September 2009 or November2014 VA examination, the Board finds that another remand to obtain it is required.  Id.  

When adjudicating the knee claims, the AOJ should be mindful of the Veteran's pain as well as the fact that he is potentially entitled to separate ratings, in each knee, for lost flexion and extension as well as instability.  See VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 (1997); VAOPGCPREC 09-04 (September 17, 2004); 69 Fed. Reg. 59990 (2004) as well as the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

As to the rating reduction claim as well as the claim for an increased rating for a low back disability, in December 2015 and March 2016 the Veteran filed notices of disagreement to the August 2015 rating decision that reduced the rating for his low back disability to 20 percent and the February 2016 rating decision that denied an increased rating for the low back disability.  However, no further action has since been taken by the AOJ.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As to all the issues on appeal, the Board notes that the Veteran's former employer notified VA in March 2015 that he received worker's compensation because of an injury at work.  Moreover, at the November 2014 VA psychiatric examination, the Veteran notified the examiner that he sustained a shoulder injury at work in January 2014 and he received worker's compensation for his injury.  However, copies of these worker's compensation records have not been associated with the claims.  Similarly, while the November 2014 VA psychiatric examiner cited to an October 2012 treatment records from Mental Health Service Line, Wilmington CBOC that diagnosed the Veteran with PTSD, this record does not appear in the claims file.  Therefore, while these issues are in remand status the AOJ should obtain and associate with the claims file copies of the above missing records as well as any other outstanding and relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).   

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records, including his worker's compensation records.  

2.  Associate with the claims file any outstanding VA treatment records, including the October 2012 treatment records from Mental Health Service Line, Wilmington CBOC that diagnosed the Veteran with PTSD and all post-2014 treatment records from the Fayetteville VA Medical Center.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with PTSD and any continued problems since that time as well as any current problems with his knees and low back.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Issue the Veteran a SOC as to the issues of whether the reduction of a 40 percent rating for his low back disability to a 20 percent rating effective March 18, 2015, was proper and an increased rating for the low back disability.  Thereafter, only return to the Board any issue for which the Veteran perfects an appeal by filing a timely Substantive Appeal.

5.  Schedule the Veteran for an examination to determine if he had a diagnosis of PTSD due to his military service at any time during the pendency of his appeal.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran if needed, the examiner should provide an answer to the following question:

Is it at least as likely as not that the Veteran had a diagnosis of PTSD due to his military service at any time during the pendency of his appeal?  

In providing the requested opinion, the examiner should specifically comment on the VA treatment records that diagnosed the Veteran with PTSD, including the October 2012 VA treatment record cited to by the November 2014 VA examiner, as well as the September 2009 and November 2014 VA examinations which found that he did not current meet the criteria for a diagnosis of PTSD due to his military service.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Schedule the Veteran for an examination to determine the severity of his knee and low back disorders.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all knee and low back pathology found to be present.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide VA with the following information in accordance with the Court's holding in Correia:

I. Range of motion Studies

(a) the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the knees and low back with specific findings as to flexion, extension, rotation, and/or side to side bending; 

(b) the examiner should provide a retrospective opinion on the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the knees and low back with specific findings as to flexion, extension, rotation, and/or side to side bending since 2009 as to the knees and 2015 for the low back; and  

(c) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's knees and low back, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

(d) In providing the requested opinions regarding the range of motion of the knees and low back, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the knees and low back during these flare-ups.
	
II. Other Findings:

(e) In addition, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

(f) Further, the examiner should discuss whether the Veteran has bowel or bladder problems related to his low back disability.

(g) As to the knees, the examiner should state whether there is any laxity or subluxation and its severity if found.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he should clearly explain why that is so.

7.  Then, after conducting any further development deemed warranted, adjudicate the claims.  When adjudicating the claim, the AOJ should be mindful of the Veteran's pain as well as the fact that he is potentially entitled to separate ratings, in each knee, for lost flexion and extension as well as instability.  See VAOPGCPREC 23-97; VAOPGCPREC 09-04; DeLuca; Esteban.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives them notice of all the evidence added to the record since the February 2015 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


